EMPLOYMENT AGREEMENT This Agreement made effective the 1st day of November, 2007. BETWEEN: ViRexx Medical Corp. a body corporate duly arranged pursuant to the laws of the Province of Alberta (hereinafter referred to as “ViRexx”), - and - Brent Johnston of the City of Edmonton, in the Province of Alberta (hereinafter referred to as “Johnston”) WHEREAS ViRexx carries on the business of a biopharmaceutical company focused on developing and commercializing therapeutic products for the treatment of chronic hepatitis B, hepatitis C and selected solid tumors (hereinafter called the “Business”); AND WHEREAS ViRexx and Johnston (hereinafter sometimesreferred to as the “Parties” or singularly as a “Party”) acknowledge mutual benefit in entering into this employment agreement (hereinafter called the “Agreement”). NOW THEREFORE in consideration of the mutual covenants and promises herein contained, the parties hereto agree as follows: ARTICLE 1 – SCOPE OF EMPLOYMENT ·ViRexx hereby employs and appoints Johnston to the position of Acting Chief Financial Officer which employment and position is based in ViRexx’s Edmonton, Alberta office.Johnston hereby accepts such employment. ·Johnston shall serve ViRexx and shall perform on behalf of ViRexx such reasonable duties consistent with the position of Acting Chief Financial Officer as may from time to time be required or authorized by ViRexx, without restricting the generality of the foregoing, shall include: · discharging those duties and responsibilities set out in the Employee Services & Obligations attached as Schedule “A”, which may be amended from time to time by ViRexx, so long as those amended duties and responsibilities are consistent with the duties of an Acting Chief Financial Officer; and · using his best efforts to promote the interests and goodwill of ViRexx. ·Johnston shall report to the Chief Executive Officer and Chief Operating Officer of ViRexx. Johnston shall report fully on all matters arising from his duties and responsibilities as Acting Chief Financial Officer and advise, to the best of his ability, and in accordance with reasonable business standards, on business matters that may arise from time to time during the term of this Agreement. ·During the term of this Agreement, Johnston shall not provide any services to any other biopharmaceutical business, industry or other enterprise that is directly engaged in an activity that is similar to the Business, or enter into any contracts requiring the use of his associations with persons relating to the Business, his abilities or any other matter whatsoever relating to his knowledge and reputation, insofar as it relates to any activity or undertaking of whatsoever nature or kind similar to the Business, without the express written consent of ViRexx first had and obtained. ARTICLE 2 – EFFECTIVE DATE AND TERM OF EMPLOYMENT ·This Agreement shall be effective on the date both parties sign the Agreement and duties of employment shall commence on or about November 1, 2007 [?] (the “Effective Date”), and the employment of Johnston shall continue unless terminated in accordance with the provisions of Article 10 hereof. ARTICLE 3 – EXCLUSIVE SERVICE ·During the term of his employment with ViRexx, Johnston shall well and faithfully serve ViRexx and devote the whole of his time and attention during business hours to the Business of ViRexx, and shall not, without the consent in writing of ViRexx: · directly or indirectly engage in any other business or occupation, or become a director, owner, employee or agent of any other company, firm, joint venture, individual or other entity whatsoever, which is involved, related to or interested in any business similar to or in competition, directly or indirectly, with the Business in the Territory (as defined in Section 11.1 herein); or · directly or indirectly engage in or become concerned in or interested in any other business of any kind which may interfere with, restrict or conflict with his duties hereunder. ARTICLE 4 – POLICY, PRACTICE AND PROCEDURE ·Johnston shall comply with and carry out all reasonable directions given to him, as Acting Chief Financial Officer, by the Chief Executive Officer and Chief Operating Officer and work closely and co-ordinate the performance of his duties and responsibilities with the Chief Executive Officer and Chief Operating Officer.Johnston will carry out his duties and responsibilities to ViRexx faithfully and diligently, and will cause the business activities of ViRexx that are committed to his direction or control to be conducted reasonably, and in accordance with the policies and procedures of ViRexx applicable from time to time, including those policies and procedures set out by ViRexx’s Board of Directors. ARTICLE 5 – COMPENSATION ·The base salary payable to Johnston for his service hereunder shall be one hundred and ten thousand ($110,000.00) dollars per annum, exclusive of benefits and other compensation (the "Base Compensation"), and shall be paid in semi-monthly payments of 1/24 of the per annum amount throughout the term hereof, or in such other manner as may be mutually agreed upon by Johnston and ViRexx, less any deductions or withholdings as required by law. ·Johnston’s Base Compensation may be adjusted annually as part of the annual compensation review processes undertaken by ViRexx for all employees.ViRexx may or may not increase Johnston’s Base Compensation after this review process and any increase in his Base Compensation shall be at the sole and arbitrary discretion of ViRexx.Any increase in Johnston’s Base Compensation shall reflect the same financial influences considered by ViRexx for all of its employees. ARTICLE 6 – STOCK OPTION ·Subject to approval of the Board of Directors, ViRexx will grant to Johnston an option to purchase one hundred thousand (100,000) common shares of ViRexx at an option exercise price per share equal to the closing price of ViRexx’s common shares on the Toronto Stock Exchange on the day immediately preceding the date that this Agreement becomes effective (the “Stock Option”), subject to the provisions of ViRexx’s stock option agreement and all applicable regulations and laws.The one hundred thousand (100,000) Options shall vest as follows: November 1, May 14, November 14, The Options shall be governed in accordance with ViRexx’s Stock Option Plan and the exercise price shall be set in accordance with that Plan. ARTICLE 7– ADDITIONAL BENEFITS After three (3) month’s employment with ViRexx, Johnston shall be entitled to participate fully in any benefit plans provided by ViRexx for its employees, including ViRexx’s Registered Retirement Savings Plan whereby ViRexx’s contribution will match Johnston’s contribution up to a maximum of three percent (3%) of Johnston’s salary, together with any medical benefit plans and any other employee benefit plans ViRexx may implement (collectively referred to as the “Plans”). ·Johnston shall be entitled to four (4) weeks of paid vacation per calendar year to be taken at such times as may be agreed upon between Johnston and the Chief Executive Officer and/or Chief Operating Officer, taking into account the project activity and staffing requirements of ViRexx and the need for the timely performance of Johnston’s responsibilities.In the event that Johnston decides not to take all the vacation to which he is entitled in any fiscal year, Johnston shall be entitled to carry forward this vacation entitlement, with prior written approval of the Chief Executive Officer and/or Chief Operating Officer, provided that the maximum accrued entitlement shall not exceed one (1) week of vacation entitlement. ARTICLE 8 – REIMBURSEMENT OF EXPENSES ·Johnston shall be reimbursed for all reasonable expenses incurred by him in the course of carrying out his duties as Acting Chief Financial Officer. ARTICLE 9 – CONFIDENTIALITY OBLIGATIONS ·Johnston shall not, either during the term of his employment with ViRexx or anytime thereafter, disclose or cause to be disclosed, to any person or entity whatsoever, unless required by law, any secrets or Confidential Information (as defined in the Employee Confidentiality Agreement attached as Schedule “B”hereto), concerning the business affairs or financial performance or position of ViRexx, or any entity with which ViRexx is, or may hereafter, become affiliated.The parties herein agree that concurrent with their execution of this Agreement, they shall enter into and execute the Employee Confidentiality Agreement in the form attached as Schedule “B”hereto. ARTICLE 10 – TERMINATION OF EMPLOYMENT ·ViRexx may, at its option, terminate Johnston’s employment pursuant to this Agreement in its sole discretion for any reason, without cause, upon providing Johnston with reasonable notice pursuant to the Employment Standards Code, Alberta.If ViRexx terminates Johnston’s employment without just cause and provides him with the above described notice or pay in lieu of notice, Johnston agrees that he will have no further claims against ViRexx.All benefits and allowances set out in Article5, Article6 and Article7 above shall cease as of Johnston’s last day of work, subject to any conversion rights available to Johnston under ViRexx’s group benefit plan.If notice is given to Johnston by ViRexx and such notice contemplates that Johnston will remain at ViRexx to perform his duties until the notice period ends, Johnston shall be given reasonable time to conduct a new job search and engage in interviews with prospective employers. ·In the event Johnston is unable to fulfill his regular duties and responsibilities as
